DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 06/02/2022. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 16-24 under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued on the pages 4-6 that applicant's invention is directed to countermeasures to side-channel-based attack mechanisms to introduce diversity, and uncertainty, in the analysis of power supply transient signals. 
   	Examiner respect fully disagrees. The body of the claim does not recite any  countermeasures to side-channel-based attack mechanisms to introduce diversity. Applicant may add this limitation into the body of the claim 16.
 	 Yamamoto does not disclose or teach methods for countermeasures to a side- channel attack on a computer system. The DPR circuit of Yamamoto does not execute the encryption algorithm simultaneously and in parallel with changes to the algorithm 5 being executed, and further wherein the changes involve removing a correlation in power transient signals of the encryption algorithm running on the encryption engine. 
Examiner respectfully disagrees, Medwed et al US 2016/0072779 in view of Zhang US 2018/0183569 discloses the newly found prior arts disclose the amended limitations such as Medwed discloses performing by a processor dynamic partial reconfiguring(DPR) to remove a correlation in power transient signals of an encryption algorithm on an encryption engine (par 0016  DPA,  that attempt to apply statistical analysis to the power management traces of cryptographic processes and algorithms and reduces or removes the need for attack countermeasures in the underlying encryption module and also prevents detailed side-channel investigations. And 0069 side-channel attacks like differential power analysis attacks and par 0004 nalysis of side-channel countermeasures within security integrated circuits (ICs) like smartcards. A side-channel attack is any attack based on information gained from the physical information of a cryptographic system. Such attacks are different from a software brute force attack or an exploit or weakness in the encryption algorithms. Side-channel attacks typically examine the internal operation of the system, such as the power drawn by the system, electromagnetic (EM) emissions or other ‘side-channels’ to determine patterns and implementation steps. One such known side-channel attack is differential power analysis (DPA). This may involve a malicious user studying traces of power usage during use of the device and, utilising statistical analysis, determining features of the encryption algorithms.),  wherein the performing step further comprise the step of changing constantly implementation characteristics of key of the encryption algorithm (par 0006  This session key is changed regularly in order to decrease the amount of power traces that can be obtained from the device for a specific (master) key), and running the encryption algorithm simultaneously and in parallel with the performing step (par 0054 countermeasures, except for simple power analysis (SPA) resistance by e.g. parallelism, within the block cipher implementation itself). Zhang discloses changing constantly implementation characteristics of one or more components or sub-components of the encryption algorithm ([0007] Due to the difference between the two algorithms “modular squaring” and “modular multiplication” in both power consumption and time consumption, a password can be cracked by precise measurement and inversion. For example, simple power analysis (SPA), as an attack method based on power consumption measurement, can easily attack the RSA encryption algorithm by analyzing obvious changes in energy consumption of different parts of the encryption algorithm when performing the operation).


Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recite the phase “ the step of..”  would have been a step of.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As per claim 16, this claim recite the phrase “  the performing step”, there is not any antecedent basis for the claim. Thus, this claim is indefinite. Examiner is considering the DPR is changing one components to other components. 
   	As per claims 17-24, those claims are rejected based on the same rational set forth the claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16-17, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Medwed et al US 2016/0072779 in view of Zhang US 2018/0183569 in view of Hanounik et al US 2003/0068038. 

 	As per claim 1, Medwed discloses  a method for a countermeasure to a side-channel attack to a computer system, the method comprising the step of:
 	performing by a processor dynamic partial reconfiguring(DPR) to remove a correlation in power transient signals of an encryption algorithm on an encryption engine (par 0016  DPA,  that attempt to apply statistical analysis to the power management traces of cryptographic processes and algorithms and reduces or removes the need for attack countermeasures in the underlying encryption module and also prevents detailed side-channel investigations. And 0069 side-channel attacks like differential power analysis attacks and par 0004 nalysis of side-channel countermeasures within security integrated circuits (ICs) like smartcards. A side-channel attack is any attack based on information gained from the physical information of a cryptographic system. Such attacks are different from a software brute force attack or an exploit or weakness in the encryption algorithms. Side-channel attacks typically examine the internal operation of the system, such as the power drawn by the system, electromagnetic (EM) emissions or other ‘side-channels’ to determine patterns and implementation steps. One such known side-channel attack is differential power analysis (DPA). This may involve a malicious user studying traces of power usage during use of the device and, utilising statistical analysis, determining features of the encryption algorithms.),  
 	wherein the performing step further comprise the step of changing constantly implementation characteristics of key of the encryption algorithm (par 0006  This session key is changed regularly in order to decrease the amount of power traces that can be obtained from the device for a specific (master) key), and
	running the encryption algorithm simultaneously and in parallel with the performing step (par 0054 countermeasures, except for simple power analysis (SPA) resistance by e.g. parallelism, within the block cipher implementation itself).

     Medwed does not disclose changing constantly implementation characteristics of one or more components or sub-components of the encryption algorithm.

 	Zhang discloses changing constantly implementation characteristics of one or more components or sub-components of the encryption algorithm ([0007] Due to the difference between the two algorithms “modular squaring” and “modular multiplication” in both power consumption and time consumption, a password can be cracked by precise measurement and inversion. For example, simple power analysis (SPA), as an attack method based on power consumption measurement, can easily attack the RSA encryption algorithm by analyzing obvious changes in energy consumption of different parts of the encryption algorithm when performing the operation).
   	 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of power analysis (SPA) resistance by e.g. parallelism, within the block cipher implementation of Medwed, based on the teaching of simple power analysis (SPA) of consumption of different parts of encryption algorithm of Zhang, because doing so would provide an effective window length sequence in sliding window processing, thereby further improving the security of a key(par 0127).
    	The combination does not explicitly disclose a processor dynamic partial reconfiguring(DPR) to an encryption algorithm on an encryption engine.
 	However, Hanounik discloses a processor dynamic partial reconfiguring(DPR) to an encryption algorithm on an encryption engine (abstract, the FPGA has the ability to reconfigure different encryptions implementations in the device).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of power analysis (SPA) resistance by e.g. parallelism, within the block cipher implementation of Medwed, based on the teaching of simple power analysis (SPA) of consumption of different parts of encryption algorithm of Zhang, based on the teaching of FPGA is reconfiguring the encryptions of Hanounik, because doing so would provide the functionality of the FPGA can be changed through a reconfiguration process(par 0005).

 	As per claim 17, Medwed in view of Zhang in view of Hanounik discloses the method according to claim 16 Medwed discloses further comprising the step of adding one or more redundant locations, wherein each redundant location is configured to be re-programmed (par 0004 The FPGA is made up of a number of configurable logic gates. One of the most common is a look-up table (LUT). A look-up table works like memory in that the input addresses a number of data locations in the LUT and the data found in the addressed data location is output from the device ).
  	The combination fails to disclose further comprising the step of adding one or more redundant locations, wherein each redundant location is configured to be re-programmed over time 
  	 Zhang discloses wherein each redundant location is configured to be re-programmed over time
 	 Zhang discloses  further comprising the step of adding one or more redundant locations, wherein each redundant location is configured to be re-programmed over time.
   	Zhang discloses wherein each redundant location is configured to be re-programmed over time (par 0018 sliding window processing” on a specific step of an RSA algorithm. “Sliding window processing” is performing sliding window processing on a power exponent from a most significant bit (MSB) to a least significant bit (LSB), calculating an “effective” window length in each sliding window, i.e. time , and performing a modular multiplication operation only when the effective window ends).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of power analysis (SPA) resistance by e.g. parallelism, within the block cipher implementation of Medwed, based on the teaching of simple power analysis (SPA) of consumption of different parts of encryption algorithm of Zhang, based on the teaching of FPGA is reconfiguring the encryptions of Hanounik, because doing so would provide the functionality of the FPGA can be changed through a reconfiguration process(par 0005).


 	As per claim 20, Medwed in view of Zhang in view of Hanounik discloses The method according to claim 16, Manounik discloses wherein two or more of the components or sub-components perform identical functions (0011, Referring to FIG. 1 a block diagram of an implementation for a substitution box in a field programmable gate array (FPGA) is shown. In this example, the FPGA 1 includes a number of SBOXs (one of which is shown as element 10)).  

 	As per claim 21, Medwed in view of Zhang in view of Hanounik discloses the method according to clam 16, Hanounik discloses wherein the one or more components or sub-components is selected from the group: SBOX, SubBytes, ShiftRows, MixColumns, AddRoundKey, registers, XOR gates (0011] Referring to FIG. 1 a block diagram of an implementation for a substitution box in a field programmable gate array (FPGA) is shown. In this example, the FPGA 1 includes a number of SBOXs (one of which is shown as element 10). In this example, the SBOX includes an input of six bits (B[1 . . . 6]) that are used to select one of 64 preselected values to be output from the SBOX. In this example, the output signal is a 4-bit value).  

As per claim 22, Medwed in view of Zhang in view of Hanounik discloses the method according to claim 16, Manounik discloses  wherein the encryption algorithm is an advanced encryption standard (AES) (par0019 encryption technologies such as AES ).  

 	As per claim 23, Medwed in view of Zhang in view of Hanounik discloses the method according to claim 16, Medwed discloses wherein the implementation characteristics of the one or more components or sub-components changes a corresponding path delay that changes a corresponding power trace behavior (par 0065  the S-box, of the block cipher. One method for doing this is using side-channel attacks. For example, by analysing the electromagnetic power consumption and utilising statistics, it is possible to determine the structure of the S-box. Such attacks are often called differential power analysis attacks).  

As per claim 24, Medwed in view of Zhang in view of Hanounik discloses the method according to claim 16, Medwed disclose wherein the counter-measure attack is a simple power analysis (SPA), differential power analysis (DPA), or correlation power analysis (CPA) counter-measure attack (par 0008 DPA scenario where it is possible to attack the key of a block cipher chunk-wise ).

Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Medwed et al US 2016/0072779 in view of Zhang US 2018/0183569 in view of Hanounik et al US 2003/0068038 in view of Yokota et al US 2008/0285743. 

 	As per claim 18, Medwed in view of Zhang in view of Hanounik discloses the method according to claim 17,  the combination fails to disclose wherein the performing step further comprises the step of disconnecting from the encryption engine the one or more redundant locations.  
 	However, Yokato discloses wherein the performing step further comprises the step of disconnecting from the encryption engine the one or more redundant locations ( par 0053  power analysis attacks which use secondary information generated in the encryption module during encryption, can be stopped, i.e. disconnecting , and thus there is the effect of reducing speed decreases in encryption processing speed and increases in memory size, which are brought about by countermeasures for stopping analysis methods, more effectively than in the past).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of power analysis (SPA) resistance by e.g. parallelism, within the block cipher implementation of Medwed, based on the teaching of simple power analysis (SPA) of consumption of different parts of encryption algorithm of Zhang, based on the teaching of FPGA is reconfiguring the encryptions of Hanounik,  based on the teaching of stopping the power  for encryption of Yokota, because doing so would reduce speed decreases in encryption processing speed and increases in memory size(par 0053).

 	As per claim 19,  Medwed in view of Zhang in view of Hanounik discloses the method according to claim 18, the combination fails to discloses  wherein the encryption engine continues to execute encryption/decryption at full speed without stalling or waiting for the performing step to complete.  
 	However, However, Yokato discloses wherein the encryption engine continues to execute encryption/decryption at full speed without stalling or waiting for the performing step to complete( par 0053  power analysis attacks which use secondary information generated in the encryption module during encryption, can be stopped, i.e. disconnecting , and thus there is the effect of reducing speed decreases in encryption processing speed and increases in memory size, which are brought about by countermeasures for stopping analysis methods, more effectively than in the past).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of power analysis (SPA) resistance by e.g. parallelism, within the block cipher implementation of Medwed, based on the teaching of simple power analysis (SPA) of consumption of different parts of encryption algorithm of Zhang, based on the teaching of FPGA is reconfiguring the encryptions of Hanounik,  based on the teaching of stopping the power  for encryption of Yokota, because doing so would reduce speed decreases in encryption processing speed and increases in memory size(par 0053).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496